Citation Nr: 1424877	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, CT.

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2011.  A transcript of the hearing is associated with the claims file.  During the hearing and in a subsequent letter, the Veteran submitted additional evidence that was accompanied by a waiver of review by the agency of original jurisdiction (AOJ).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of TDIU is before the Board.

As will be discussed in greater detail below, the Board has found it appropriate to grant a 30 percent evaluation for the Veteran's service connected PTSD, while the matter of whether the rating in excess of 30 percent is warranted is being remanded for further development.

Therefore, the issues of entitlement to an initial rating in excess of 30 percent and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the relevant period, the Veteran's PTSD has manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to frequent symptoms of chronic sleep impairment, nightmares, anxiety, depression, fear of intimacy, anger outbursts, hypervigilance and social isolation.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Considering the favorable outcome detailed below as to the partial grant of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As the claim for an evaluation in excess of 30 percent for PTSD will remain pending following the Board's partial grant, the Board finds no prejudice to the Veteran in proceeding with the issuance of this decision.



Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD has been rated in accordance with 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides the rating criteria specifically for PTSD.  DC 9411 requires that PTSD be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 10 percent disability rating is assigned where the evidence shows that PTSD has resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The relevant evidence includes a statement from the Veteran which explained he suffered from isolation, flashbacks and weekly nightmares.  He reported he struggled maintaining personal relationships and holding a "decent job" after returning from Vietnam.  See handwritten letter dated August 25, 2008. 

VA treatment records from May 2007 through June 2011 that show the Veteran received treatment including therapy for his PTSD and was assigned GAF scores most frequently between 50 and 55.  The Veteran reported his mood with descriptors such as "alright," "good" and "medium" on various occasions.  Symptoms such as isolation, depression, sleep trouble and intrusive thoughts were noted.  The Veteran reported steady work as a self-employed painter for many years in a May 20, 2008 record.  The treatment records do not document any significant problems with speech, self-care, impaired judgment or thinking, long-term memory problems or difficulty understanding complex commands.

A June 2009 letter from the New Haven Veteran's Center treating social worker indicated the Veteran had PTSD and had been treated since April of 2008.  The Veteran's persistent symptoms included: recurrent and intrusive recollections or events from Vietnam leading to distressing thoughts and perceptions, distressing dreams and nightmares, psychological responses involving fear, helplessness and intense psychological distress, efforts to avoid thoughts, feelings, conversations activities that would arouse recollections of military times in Vietnam, no interests in participating in social, family activities, detachment from family, friends and society, hopeless about the future, anxiety, depression, physiological reactivity when exploring military activities in Vietnam, sleep disturbances, appetite disturbances and hypervigilance with exaggerated startle response.  The Veteran also had trouble sleeping with constant irritability and angry outbursts.  The symptoms interfered with his daily functioning with his family, social and support environments.  The VA therapy notes included that the Veteran reported doing "ok," complained of symptoms mentioned above and missed various appointments, with a note that the Veteran was forgetful.  

The Veteran was afforded a VA PTSD examination in September 2010.  The Veteran received income from social security disability and worked on a casual basis taking on painting projects.  The Veteran stated he was unable to sustain consistent employment after discharge from the military due to an inability to "concentrate on the job."  His longest period of employment was thirteen years as a painter for a management company but he left in 1995 because the company was downsizing.  The Veteran reported trouble sleeping and nightmares which occurred several times a week.  Flashbacks of Vietnam occurred when he saw a car accident with injuries; heavy rain triggered thoughts of Vietnam but not flashbacks.  The Veteran denied having disturbing or intrusive Vietnam related thoughts, being easily startled or hypervigilant but that he had experienced these symptoms years ago.  The Veteran reported no close friends but had a long term girlfriend of eight years.  Upon return from Vietnam he abused alcohol to get rid of thoughts and used drugs from early 1980s through early 1990.  The Veteran received VAMC treatment and was alcohol free for approximately 12 years.  He had a poor energy level and appetite which he attributed to having an adrenal gland removed in June 2010.  He denied significant attention, concentration or memory problems.  The Veteran visited a VA counselor once per month.  He took medication to treat depression with some benefit.  The Veteran was considering a six week treatment program with his VA counselor but did not provide details.  

On mental status examination in September 2010 the Veteran presented on time and dressed casually.  He was well groomed, maintained adequate eye contact and speech was within normal limits.  The Veteran's mood was "good" with his affect calm.  Cognitively the Veteran had no significant memory, attention or concentration difficulty.  There was no evidence of psychosis, paranoia, or mania.  The Veteran was not suicidal or homicidal.  The examiner diagnosed the Veteran with mild PTSD, mild recurrent major depression, primary insomnia and alcohol dependence in full remission.  The veteran had re-experiencing, avoidance and arousal but the symptoms appeared to decrease in frequency and intensity over the years.  The Veteran appeared to have a stable mood and was able to manage enduring symptoms of PTSD, which were mild at the time of the examination and did not appear to be related to non-military factors.  A GAF score of 65 was assigned.  

The Veteran entered a voluntary inpatient six week PTSD program from December 2010 to January 2011.  The Veteran reported being "medium I guess."  Symptoms included nightmares, interrupted sleep with anxiety, intrusive combat memories, hypervigilance, difficulty being in public settings (crowds), fear of intimacy, social isolation, emotional and physiologic reactivity to cues that reminded him of the event, avoidant behavior, emotional numbing, distancing and depression.  The Veteran reported he spent his days trying to get out of his house by going to the store.  Support included two female friends and his mental health providers.  The Veteran denied thoughts of self-harm.  The Veteran reported he had not worked due to PTSD symptoms and a note included that he was a retired house painter.  He was assigned a GAF score of 38.  See January 2011 discharge summary and summarized hospital course.  The Veteran entered another voluntary inpatient PTSD program in October 2011 for three weeks and the Veteran's treatment summary indicated the Veteran had improved although he was assigned only a slightly higher GAF score of 40.  

The Veteran testified at a Board hearing in November 2011.  The Veteran reported he attended weekly PTSD therapy at the VA.  The Veteran did not get married or have children because he could not hold onto a relationship and did not want to have kids because he could not deal with it.  He explained he had weekly outbursts or anger for no reason and described it as a panic attacks and tension.  He avoided people and did not socialize.  He attended treatment and would try to go out but preferred to be at home.  He had suicidal thoughts weekly or monthly depending on the situation but did not have plans to carry the thoughts out.  Often under stress he felt about taking his life away.  He had trouble remembering things so he wrote them down or he would forget.  He stated he could not work or stand to be around people.  The Veteran explained he stopped working because his arm hurt and he could not concentrate.  He also reported PTSD mainly interfered with employment.  His regular customers understood him and knew he could not work any longer because they had seen him and the tension.  He typically left before he was going to have a problem with someone else and worked mostly alone.  When he was stressed he did not want to be around people because he did not want to do anything to them.  He denied having close friends but would run into people he knew at the store sometimes.  

Analysis 

The Board has considered the VA treatment records, VA examination reports, as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board finds the Veteran's PTSD is characterized by the following signs and symptoms: depression, chronic sleep impairment and nightmares, anger outbursts, thoughts of suicide, suspiciousness as evidenced by hypervigilance, social isolation, fear of intimacy and trouble being in crowds.  

The Board finds that these symptoms are similar to many of those contemplated by the 30 percent rating criteria.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

In arriving at the determination above the Board has considered GAF scores assigned.  Throughout the appeal period, GAF scores were at the highest 65, reflecting mild symptoms during the September 2010 VA examination, and at the lowest 38 reflecting serious symptoms, as assessed during the January 2011 VA hospitalization.  During VA treatment throughout 2008 to 2011 the Veteran's GAF scores most consistently ranged from 50 to 55.  Overall, the Board finds the Veteran's GAF scores predominately reflect moderate symptomatology as consistent with at least a 30 percent disability rating.  

As noted above, the remaining claim for an evaluation in excess of 30 percent remains pending; thus, the Board is not precluding the award of a higher initial rating.  However, such determination is being deferred pending the development ordered herein below.  


ORDER

Entitlement to an initial 30 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

As noted above, the Veteran testified before the Board in November 2011.  The Veteran reported symptomatology that suggested a worsening of his PTSD conditions.  For example, the Veteran reported weekly suicidal ideation.  See September 2010 hearing transcript, pg. 9.  In addition, VA treatment records from his most recent inpatient treatment reflect a reduced GAF score of 40.  See discharge diagnosis dated October 31, 2011.  

In this regard, the Board notes that when it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's testimony and VA treatment records indicate a possible worsening of his PTSD, he should be afforded a new VA examination.

The issue of TDIU has been reasonably raised by the record; specifically, in the Veteran's November 2011 Board hearing he reported that he could not work and that his PTSD was the primary disability that interfered with his job.  See November 2011 Board Hearing Transcript pg., 9, 22.  Crucially, as noted in the Introduction above, the United States Court of Appeals for Veterans Claims has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  See Rice, 22 Vet. App. 447.  On Remand, the Veteran must be notified as to how to substantiate a claim for TDIU.  

VA has a duty to assist the Veteran in obtaining all potentially relevant documents to substantiate a claim, including medical evidence either to verify or not verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) ; 38 C.F.R.§ 3.159(c).  Therefore, an attempt should be made to obtain all of the Veteran's outstanding VA treatment records, including those from beyond October 2011 and any further records related to his inpatient PTSD treatments.  

In addition, the Veteran reported during his September 2010 VA examination that he was in receipt of disability benefits from the Social Security Administration (SSA) and the records have not been associated with the claims file. The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  Obtain any outstanding VA treatment records including those beyond October 2011 and relevant SSA disability records.  Perform any and all follow-up as necessary and document negative results.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination, to address the current nature and severity of the Veteran's service-connected PTSD.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

The examiner should also provide an opinion as to whether the Veteran's service-connected psychiatric disability renders him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


